DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 11th, 2021 has been entered. Claims 1, 5-6, 9, and 39-40 have been amended. Claims 4 and 38 have been canceled. Claims 1, 3, 5-9, 37 and 39-42 remain pending. Applicant’s amendments to the claims overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed August 17th, 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9, 37 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a determining unit, configured to determine whether the item to be sorted is abnormal” and then later states “wherein the determining unit is configured to determine whether the item to be sorted has no corresponding sorting destination information”. It is unclear if being abnormal and having no corresponding sorting destination information are the same determination made by the determining unit, or if these determinations are made separately. 
Claim 1 is additionally unclear when reciting the limitation “configured to…re-determine a sorting destination of the item to re-sort the item in the item dropping area”. It is not clear how an item may be re-sorted in the item dropping area. For examination purposes, it is understood as re-sorting an item after is located in the item dropping area. 
In claim 5, it is unclear if the limitations regarding the determining unit are synonymous with determining whether an item is abnormal, or if these determinations are in addition to determining whether an item is abnormal.
Claim 9 recites “performing a re-sort processing on the abnormal item in the specific sorting target object for the abnormality processing in the item dropping area”, and “re-determining a sorting destination of each of the one or more items to re-sort the one or more items in the item dropping area”. It is not clear how an item may be re-sorted in the item dropping area. For examination purposes, it is understood as re-sorting an item after is located in the item dropping area.
Claims 3, 6-8, 37 and 39-42 are rejected for being dependent upon previously rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 5-9, 37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2015/0076041) in view of Battles et al. (US 9600798). 
Regarding claim 1, Irie et al. teaches an automatic logistics sorting system (Paragraph 0015 lines 1-6), comprising: 
an automatic transport unit (Paragraph 0024 “conveying unit #12”) configured to transport an item to be sorted; 
a sorting area (Fig. 1 #2), configured to allow the automatic transport unit (Fig. 1 #12) to operate therein to implement sorting of the item to be sorted (Paragraph 0022 “sorting device #2”), the sorting area comprising an item dropping area (Paragraph 0026 “sorting unit #18”) which comprises a plurality of sorting target objects (Paragraph 0034 “sorting destinations”), the automatic transport unit being configured to drop the item to be sorted into a corresponding sorting target object in the item dropping area (Paragraph 0026 lines 4-7; Paragraph 0034 lines 1-6); and 
a control system (Fig. 1 #14, 15, and 17), configured to control the sorting of the item to be sorted (Paragraph 0025 lines 1-7) and control movement of the automatic transport unit in the sorting area (Paragraph 0036 lines 9-15), the control system comprising: 
a setting unit (Paragraph 0030 “determining unit #15”), configured to set a specific sorting target object among the plurality of sorting target objects for abnormality processing (Paragraph 0030 lines 1-2); 
a determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”), configured to determine whether the item to be sorted is abnormal (Paragraph 0030 lines 2-9; Paragraph 0029 lines 1-3); and 

wherein the sorting area (Fig. 1 #2) further comprises: 
an item supplying area, configured to distribute the item to be sorted (Paragraph 0024 “supplying unit #11”); and 
a transport area (Paragraph 0025 “convey path”), configured to allow one or more of the automatic transport unit to move therein (Paragraph 0025 lines 1-3), wherein the one or more automatic transport units (Fig. 1 #12) are configured to transport the item to be sorted (Paragraph 0025 “the objects”) to pass through the transport area (Paragraph 0025 lines 1-3); 
wherein the transport area (Paragraph 0025 “convey path”) and the item dropping area Paragraph 0026 “sorting unit #18”) are located on a same plane and do not overlap (Fig. 1, #11, 12, 18 shown in same plane and do not overlap; Paragraph 0034 lines 3-6),
	wherein the control system (Fig. 1 #14, 15, and 17) further comprises: 
a re-sort processing unit (Fig. 1 #31), configured to process the abnormal item (Paragraph 0035 lines 2-14; Paragraph 0040 lines 1-15);
wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to determine whether the item to be sorted has no corresponding sorting destination information (Paragraph 0031 lines 1-5); and the re-sort processing unit (Fig. 1 #31) is configured to, in response to the determining unit determining that the item to be sorted has no corresponding sorting destination information, re-determine a sorting destination of the item to re-sort the item (Paragraph 0041 lines 12-19) in the item dropping area (Paragraph 0035 lines 7-11). 

	Battles et al. (US 9600798) teaches an automated materials handling facility wherein a re-sort processing unit (Col. 11 lines 26-47) is located in a specific sorting target object (Col. 11 line 20 “sort pallet”) configured for additional processing in the item dropping area (Col. 11 line 13 “pick/stow station”). Battles et al. teaches this re-sort processing following an earlier first processing (Col. 9 lines 45-54) where items may undergo a first sorting to group together materials based on a specific quality (Col. 10 lines 21-30). In this facility, it is possible to sort objects directly from the item supplying area to their correct destination (Col. 4 lines 35-39), reducing processing and handling times and reducing potential for mishandling of items and thus resulting in a more efficient sortation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the re-sort processing unit located in the specific sorting target object configured for abnormality processing in the item dropping area as taught by Battles et al. in order to more quickly and efficiently sort objects.
Regarding claim 3, Irie et al. teaches an automatic logistics sorting system, wherein the control system (Fig. 1 #14, 15, 17) comprises: 
a first processing unit (Paragraph 0021 “first sorting processing”) configured to process an abnormal item (Paragraph 0040 lines 1-5). 
Irie et al. lacks teaching the first processing unit configured to process an abnormal item in the item supplying area. The first processing unit as taught by Irie et al. is located in the conveying unit, beginning with a scanner (Fig. 1 #12, 13a), located immediately after the supplying unit. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the first processing unit in the item supplying area as taught by Battles et al. in order to more efficiently sort objects.
Regarding claim 5, Irie et al. teaches an automatic logistics sorting system, wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to: 
determine that the corresponding item information of the item to be sorted does not comprise a sorting destination corresponding to the item information (Paragraph 0031 lines 1-5); or 
determine whether the item to be sorted has not recorded the item information relating to the corresponding sorting destination (Paragraph 0061 line 4-Paragraph 0062 line 7); or 
determine whether the item information recorded on the item to be sorted is unidentifiable (Paragraph 0120 lines 11-17).
Regarding claim 6, Irie et al. teaches an automatic logistics sorting system, wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to determine whether the item to be sorted has a plurality of pieces of corresponding sorting destination information (Paragraph 0133 lines 6-10); and 
the re-sort processing unit (Fig. 1 #31) is configured to record abnormality information of the item to be sorted, and identify one of the plurality of pieces of sorting destination information of the item to be sorted to re-sort the item (Paragraph 0040 lines 1-7, 10-15).
Regarding claim 7, Irie et al. teaches an automatic logistics sorting system, wherein the setting unit (Paragraph 0030 “determining unit #15”) is further configured to determine a number of the specific sorting target object configured for the abnormality processing (Paragraph 0121 lines 1-7) and/or positions (Paragraph 0047 lines 9-15) of the specific sorting target objects in the item dropping area based on quantitative proportions (Paragraph 0027 lines 1-7) of the items to be sorted corresponding to different sorting target objects (Paragraph 0046 lines 4-15, Paragraph 0119 lines 1-6).
Regarding claim 8, Irie et al. lacks teaching an automatic logistics sorting system, wherein the plurality of sorting target objects correspond to moveable containers configured for containing sorted items.
Battles et al. teaches an automated materials handling facility wherein the plurality of sorting targets (Col. 7 lines 46-47) correspond to moveable containers configured for containing sorted items (Col. 7 lines 63-Col. 8 line 3). Battles et al. includes this limitation so that the sorted objects can be transported to their next destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the moveable containers as taught by Battles et al. so that after the sortation of the objects, they can undergo further processing or transportation.
Regarding claim 9, Irie et al. teaches an automatic logistics sorting method (Paragraph 0015 lines 1-6), comprising: 
placing one or more items to be sorted on an automatic transport unit (Paragraph 0112 lines 6-8) in an item supplying area (Paragraph 0112 “supplying unit #11”); 
obtaining item related information of the one or more items to be sorted (Paragraph 0026 lines 1-7), the item related information comprising abnormality information of the one or more items to be sorted (Paragraph 0021 lines 5-16); configuring an abnormality sorting target object for abnormality processing (Paragraph 0035 1-7); 

carrying, by the automatic transport unit (Paragraph 0024 “conveying unit #12”), the one or more items to be sorted to pass through a transport area (Paragraph 0025 “convey path”) wherein the one or more items to be sorted having the abnormality information is transported to the abnormality sorting target object configured for abnormality processing (Paragraph 0035 lines 2-7); 
performing a re-sort processing on the abnormal item (Paragraph 0035 lines 2-14; Paragraph 0040 lines 1-15); and 
moving, by the automatic transport unit, to an item dropping area (Paragraph 0121 “sorting unit #18”), and dropping the one or more items to be sorted to a corresponding specific sorting target object (Paragraph 0121 lines 1-10); 
wherein the transport area (Paragraph 0025 “convey path”) and the item dropping area (Paragraph 0121 “sorting unit #18”) are located on a same plane and do not overlap (Fig. 1, #11, 12, 18 shown in same plane and do not overlap Paragraph 0034 lines 3-6);
wherein the abnormality information of the one or more items to be sorted comprises that the one or more items to be sorted do not have corresponding sorting destination information (Paragraph 0031 lines 1-5) and 
the performing the re-sort processing (Fig. 1 #31) on the abnormal items comprises: 
re-determining a sorting destination of each of the one or more items (Paragraph 0041 lines 12-19) to re-sort the one or more items in the item dropping area (Paragraph 0035 lines 7-11). 

Battles et al. (US 9600798) teaches an automated materials handling facility wherein a re-sort processing unit (Col. 11 lines 26-47) is located in a specific sorting target object (Col. 11 line 20 “sort pallet”) configured for additional processing in the item dropping area (Col. 11 line 13 “pick/stow station”). Battles et al. teaches this re-sort processing following an earlier first processing (Col. 9 lines 45-54) where items may undergo a first sorting to group together materials based on a specific quality (Col. 10 lines 21-30). In this facility, it is possible to sort objects directly from the item supplying area to their correct destination (Col. 4 lines 35-39), reducing processing and handling times and reducing potential for mishandling of items and thus resulting in a more efficient sortation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the re-sort processing unit located in the specific sorting target object configured for abnormality processing in the item dropping area as taught by Battles et al. in order to more quickly and efficiently sort objects.
Regarding claim 37, Irie et al. teaches an automatic logistics sorting method, comprising performing a first processing on an abnormal item (Paragraph 0040 lines 1-5).
Irie et al. lacks teaching the first processing of an abnormal item in the item supplying area. The first processing as taught by Irie et al. is located in the conveying unit, beginning with scanner (Fig. 1 #12, 13a), located immediately after the supplying unit.
Battles et al. teaches the first processing located in the item supplying area (Col. 16 lines 30-39). Through providing this processing unit here, the automated sorting device is able to sort the objects directly from the item supplying area (pre-sort station) to a processing station (inventory induction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include first processing in the item supplying area as taught by Battles et al. in order to more efficiently sort objects.
Regarding claim 39, Irie et al. teaches an automatic logistics sorting method, wherein that the one or more items to be sorted do not have the corresponding sorting destination information comprises: 
that corresponding item information of the one or more items to be sorted does not comprise a sorting destination corresponding to the item information (Paragraph 0120 lines 11-17); or 
that the one or more items to be sorted do not record the item information relating to the corresponding sorting destination (Paragraph 0061 line 4-Paragraph 0062 line 7); or 
that the item information recorded on the one or more items to be sorted is unidentifiable (Paragraph 0120 lines 11-17).
Regarding claim 40, Irie et al. teaches an automatic logistics sorting method, wherein the abnormality information of the one or more items to be sorted comprises that the one or more items to be sorted have a plurality of pieces of corresponding sorting destination information (Paragraph 0133 lines 6-10); and 
performing the re-sort processing (Paragraph 0035 lines 5-7) on the abnormal item comprises: 
recording the abnormality information of the one or more items to be sorted (Paragraph 0040 lines 1-4); and 
identifying one of the plurality of pieces of sorting destination information of the one or more items to be sorted to re-sort the one or more items (Paragraph 0035 lines 7-14; Paragraph 0041 lines 12-19).
Regarding claim 41, Irie et al. teaches an automatic logistics sorting method, wherein setting the abnormality sorting target object for the abnormality processing comprises: 
determining a number of abnormal sorting objects for the abnormality processing (Paragraph 0035 lines 3-7) and/or positions (Paragraph 0047 lines 9-15) of the abnormal sorting objects for the abnormality processing in the item dropping area based on quantitative proportions (Paragraph 0027 lines 1-19) of the one or more items to be sorted corresponding to different sorting target objects (Paragraph 0046 lines 4-15, Paragraph 0119 lines 1-6).
Regarding claim 42, Irie et al. lacks teaching an automatic logistics sorting method, wherein the sorting target objects correspond to moveable containers configured for containing sorted items.
Battles et al. teaches an automated materials handling facility wherein the plurality of sorting targets (Col. 7 lines 46-47) correspond to moveable containers configured for containing sorted items (Col. 7 lines 63-Col. 8 line 3). Battles et al. includes this limitation so that the sorted objects can be transported to their next destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the moveable containers as taught by Battles et al. so that after the sortation of the objects, they can undergo further processing or transportation.
Response to Arguments
Applicant’s arguments, regarding the rejections of claims 1 and 9 under 35 U.S.C. 103 filed November 15th, 2021, have been fully considered and are not persuasive. 
Regarding the Applicant’s argument that Irie et al. does not teach the re-sort processing unit which can directly re-determine the sorting destination of the abnormal item and re-sort the abnormal item in the item dropping area, without transporting the abnormal item to the sorting area, the Examiner would first like to clarify that Irie et al. states “Objects accumulated in the VCS excluding unit are supplied again to the supplying unit after sorting information is inputted into the VCS” (Paragraph 
Applicant’s arguments state that the control system in the instant application “is further provided with a re-sort processing unit, the re-sort processing unit can directly re-determine the sorting destination of the abnormal item and re-sort the abnormal item in the item dropping area, without transporting the abnormal item to the sorting area” however, claim 1 states “the sorting area comprising an item dropping area which comprises a plurality of sorting target objects, the automatic transport unit being configured to drop the item to be sorted into a corresponding sorting target object in the item dropping area”, and also states “a re-sort processing unit, configured to process the abnormal item in the specific sorting target configured for abnormality processing in the item dropping area”. As it is claimed that the abnormal item is processed in the specific sorting target configured for abnormality processing in the item dropping area, wherein these areas are within the sorting area, this argument is contradictory to the claims. 
Regarding the Applicant’s argument that Battles et al. fails to teach or suggest that the second automated device is configured to re-determine a sorting destination of the item, the Examiner would like to clarify that this feature is taught by Irie et al. (see above). Regarding the Applicant’s argument that Battles et al. fails to teach or suggest that the picking and placing items by the second automated device and pre-sorting operation by the material control system are performed in the same station, the Examiner would like to clarify that Battles et al. was cited previously to teach a sorting processing unit 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.K.D./               Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653